UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4394


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRY LEE MASON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:20-cr-00150-WO-1)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina, for Appellant. JoAnna Gibson McFadden, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Lee Mason pled guilty to one count of receipt of child pornography, in

violation of 18 U.S.C. § 2252A(a)(2)(A), and was sentenced to 97 months’ imprisonment.

On appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal but questioning the reasonableness

of Mason’s sentence. Although advised of his right to file a supplemental pro se brief,

Mason has not done so. Finding no error, we affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

consideration of both the procedural and substantive reasonableness of the sentence. Id. at

51. In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s Sentencing Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

factors, and sufficiently explained the selected sentence. Id. at 49-51. If there are no

procedural errors, we then consider the substantive reasonableness of the sentence,

evaluating “the totality of the circumstances.” Id. at 51. A sentence is presumptively

substantively reasonable if it “is within or below a properly calculated Guidelines range,”

and this “presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

F.3d 295, 306 (4th Cir. 2014). Here, a review of the record reveals that the district court

did not commit any procedural sentencing errors, and Mason fails to rebut the presumption

that his sentence is substantively reasonable.

                                             2
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Mason, in writing, of the right to petition the

Supreme Court of the United States for further review. If Mason requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Mason. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3